Citation Nr: 9907741	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-26 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to service connection for a left shoulder 
disorder.

2.	Entitlement to service connection for a bilateral knee 
disorder.

3.	Entitlement to service connection for a respiratory 
disorder, to include asthma.

4.	Entitlement to an increased (compensable) evaluation for a 
hiatal hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
March 1974, and from March 1983 to service retirtement in May 
1995.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of 
July 1995 and August 1997 from the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Indianapolis, Indiana 
and in Louisville, Kentucky, respectively. 


FINDING OF FACT

The veteran has not presented a claim of entitlement to 
service connection for a left shoulder disorder that is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
shoulder disorder is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  Additionally, if a condition noted during service is 
not determined to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  Id.  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).   In the absence of evidence of 
a well-grounded claim, there is no duty to assist the 
claimant in developing the facts pertinent to the claim, and 
the claim must fail.  Grivois; Grottveit.

In the alternative, the chronicity provisions of  38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of  38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Service medical records show that the veteran had an 
examination of the left shoulder under anesthesia in March 
1992.  No pertinent diagnosis was made.  Range of motion 
studies for the left shoulder were undertaken in May 1992 and 
June 1993.  In a January 1995 Report of Medical History for 
purposes of retirement, the veteran indicated a history of 
dislocating his left shoulder twice while playing softball.  
It was also reported that no treatment was sought, no entries 
were in the chart, the dates were unknown, and there was no 
recurrence within the past year.

On VA examination in June 1995, the veteran reported chronic 
left shoulder pain.  No current disability of the left 
shoulder was demonstrated or diagnosed.

In a private medical statement, dated in April 1996, Ralph H. 
Kahn, M.D., indicated that the veteran reported a history of 
a left shoulder injury (dislocation) dating back to 1967 with 
reinjury several weeks later.  Since that time, it was noted 
that the veteran reported no subsequent dislocation of the 
shoulder, but reported that several months previously he 
noticed that when his arm was in a certain position he would 
develop a "catching" type sensation.  Examination of the 
left shoulder demonstrated full forward flexion and 
abduction.  Some evidence of impingement was noted in 
abduction.  Dr. Kahn indicated that an x-ray study of the 
left shoulder showed evidence of Type III acromion which made 
the veteran more prone to impingement.

In the present case, while the evidence of record reveals 
that the veteran has evidence of left shoulder impingement, 
no competent evidence has been submitted linking this 
disorder to the appellant's periods of military service.  
Rather, the only evidence presented by the veteran that tends 
to show a connection between this disorder and service are 
his own statements.  These statements are not, however, 
competent evidence relating a present condition to the 
appellant's military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  While the April 1996 private medical 
statement from Dr. Kahn notes a history of a left shoulder 
injury relating back to the veteran's period of service, such 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Indeed, a well grounded claim requires competent evidence 
linking a current disability to the veteran's active duty.  
In the absence of such evidence the Board finds that the 
appellant has failed to fulfill his statutory burden of 
submitting a well grounded claim of entitlement to service 
connection for a left shoulder disorder.  Under such 
circumstances this claim is denied as not well grounded. 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a left shoulder disorder is denied. 


REMAND

The veteran contends that service connection for a bilateral 
knee disorder is warranted.  In support for his claim, he 
refers the Board to the evidence of record and to a private 
medical statement offered by Ralph H. Kahn, M.D., in April 
1996.

On review of the record, the Board observes that the 
veteran's service medical records are negative for any 
findings or treatment of a bilateral knee disorder.  

Post-service, VA outpatient treatment records, dated in 1995, 
indicate that the veteran was treated for bilateral knee 
complaints and diagnosed with patellar femoral syndrome and 
bilateral knee pain with crepitus.  VA x-rays studies of the 
knees, dated in December 1995 and in July 1996, were reported 
to be normal. 

In an April 1996 private medical statement, Ralph H. Kahn, 
M.D., stated that the veteran did not have any specific 
history of knee injury or trauma but complained of a pain 
along the anterior aspect of his knee, particularly when he 
first got up from either prolonged sitting or in the morning.  
On x-ray study, the knees were reported to look reasonably 
well maintained, without significant evidence of arthritis, 
and with no evidence of loose bodies.  Dr. Kahn concluded 
that the veteran had some mild inflammation with probably 
early chondromalacia of the patellae, bilaterally.

On VA examination in June 1996, the veteran was noted to have 
a history of intermittent, nontraumatic knee pain, right more 
than left, without associated swelling.  X-ray study of the 
knees was negative.  The examiner found no deformity of the 
knees.  The diagnosis was rule out Osgood-Schlater's disease, 
right more than left.  

In March 1997, the veteran underwent VA magnetic resonance 
imaging (MRI) scans of his knees.

In a May 1997 medical statement, Dr. Kahn reported that the 
VA MRI scan of the right knee showed some mild chondromalacia 
off the lateral femoral condyle.  The menisci were all 
intact.  The VA MRI scan of the left knee was noted to have 
revealed evidence of what appeared to be a tear involving the 
posterior head of the medial meniscus.  It was indicated that 
the veteran was certainly more symptomatic on the right side, 
referable over the medial aspect, than the left side.  On 
physical examination, it was indicated that the veteran was 
certainly more tender over the posteromedial aspect of the 
right knee, and had a mildly positive McMurry's sign.  He had 
no tenderness over the medial aspect of the left knee, 
McMurray's sign was negative, and full range of motion was 
found.  The veteran was reported to be currently relatively 
stable as far as the right knee was concerned.  The examining 
physician opined that the veteran's chondromalacia certainly 
could have been exacerbated by his extended walking 
associated with his Army training but currently was without 
any mechanical symptoms.  Accordingly, in order to resolve 
whether it is at least as likely as not that the veteran's 
bilateral knee disorder is related to service, further 
development is in order, to include a special VA orthopedic 
and neurological examination of the veteran's knees.

The veteran is also requesting service connection for a 
respiratory disorder, to include asthma.  With regard to this 
claim, service medical records show that the veteran entered 
service with a preexisting asthmatic disorder.  In this 
respect, a medical statement from Thomas E. Reed, M.D., a 
private physician, dated in April 1966, reported that the 
veteran had asthmatic attacks in the past, although he had 
not required medication over the previous 1 and 1/2 years.  
Physically, he believed the veteran was fit for active 
military service.  In an April 1966 statement requested by 
the Armed Forces Examining and Entrance Station, Dr. Reed 
stated that prior to July 1964, the veteran was treated for 
an acute asthmatic disorder.  He further stated that he had 
not witnessed any asthmatic attacks nor prescribed medication 
for the same since July 1964.  

Service medical records further show that the veteran was 
treated for acute respiratory complaints intermittently 
throughout his military service, variously diagnosed as 
bronchitis, pharyngitis, sinusitis, and upper respiratory 
infection.  On his October 1980 examination report, the 
veteran was reported to have passed his pulmonary function 
studies.  Dental Patient Medical Histories, dated from June 
1990 to December 1994, indicated that the veteran presently 
or in the past had asthma.  In his Report of Medical History 
prepared by the veteran in connection with his service 
retirement examination, he indicated that he had asthma as a 
child with full recovery and no attacks in the previous year.  
His service separation examination, conducted in January 
1995, showed that his lungs and chest were clinically normal, 
and a chest x-ray was negative. 

Post service VA medical records show that the veteran was 
treated in September 1995 for complaints of sinus congestion 
and cold symptoms.  The veteran was treated in October 1995 
for respiratory complaints, diagnosed as respiratory 
complaints, bronchitis and pneumonia.  He was treated in 
December 1996 for viral pharyngitis. 

VA examination from June 1995 reported that the veteran's 
chest was symmetrical in contour with equal expansion.  
Examination of the lungs found no rales, wheezes, or 
dullness.  

A December 1995 x-ray study was negative for active disease, 
while showing low lung volume, scarring or subsegmental 
atelectasis at the left base.

On VA examination in June 1996, the veteran's lungs were 
reported to be clear to auscultation and percussion even 
during hyperventilation. The diagnosis was doubt bronchial 
asthma.  An x-ray study revealed low lung volume, scarring or 
subsegmental atelectasis at the left base,  right middle lung 
scar atelectasis and the presence of an infiltrate. 

A July 1996 VA pulmonary function study of the veteran 
diagnosed asthma, while noting that spirometry and diffusing 
capacity remained within normal range.

In light of the foregoing, in order to resolve (1) whether it 
is at least as likely as not that there is a relationship 
between the appellant's preexisting asthma disorder noted in 
service and any current respiratory disability, and (2) 
whether any preexisting respiratopry increased in severity 
during active service beyond the normal progression of such 
disease, further development is in order.

Finally, the Board notes that a supplemental statement of the 
case (SSOC) has yet to be issued pertaining to the June 1996 
VA alimentary appendages examination.  The Board is required 
to remand a case to the originating agency, specifying the 
action to be taken when, during the course of review, it is 
determined that correction of a procedural defect is 
essential for a proper appellate decision.  38 C.F.R. § 19.9 
(1998).  Inasmuch as there is no SSOC of record that contains 
a summary of the evidence from the June 1996 VA alimentary 
appendages examination, or any indication that the RO has 
considered this evaluation, the Board concludes that further 
development is in order.  See  38 C.F.R. §§ 19.29, 20.1304(c) 
(1998).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he provide the exact name 
and mailing address of an private or VA 
health care provider who has provided 
treatment for any bilateral knee disorder 
or respiratory disorder, including 
asthma, since May 1995.  If VA was the 
provider of choice, the specific medical 
center or outpatient clinic utilized must 
be identified.  Following receipt of the 
veteran's response, appropriate action 
should be undertaken to obtain all 
medical records identified which are not 
already of record.

2.  The veteran should be afforded an 
orthopedic and neurologic examination to 
determine the nature, extent, and 
etiology of any bilateral knee disorder 
found present.  Since it is important 
that each disability be viewed in 
relation to its history, the veteran's 
claims folder and a copy of this REMAND, 
must be made available to and reviewed by 
the examiners prior to conducting the 
requested examination.   If a bilateral 
knee disorder is diagnosed, the examiners 
must offer their opinions as to whether 
it is at least as likely as not that the 
disability was incurred during the 
veteran's military service between either 
May 1966 and March 1974 or March 1983 and 
May 1995.  If the examiner's opinion 
differs from that offered by Ralph H. 
Kahn, M.D., a complete rationale must be 
provided.  The examination report should 
be typed.

3.  The RO should also afford the veteran 
a trachea and bronchi examination to 
determine the current nature, extent, and 
etiology of any respiratory disorder 
found present, to include asthma.  Since 
it is important that each disability be 
viewed in relation to its history, the 
veteran's claims folder and a copy of 
this REMAND, must be made available to 
and reviewed by the examiner prior to 
conducting the requested examination.  
The examination must be conducted under 
the revised the criteria for diagnosing 
and evaluating diseases of the trachea 
and bronchi (Diagnostic Codes 6600-6604), 
including bronchial asthma, effective 
October 7, 1996, and codified at 
38 C.F.R. Part 4, § 4.96 (1998).  If a 
current respiratory disorder is found, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that there is a nexus 
between the appellant's preexisting 
asthmatic disorder noted at entrance into 
the service and any current respiratory 
disorder.  Further, in rendering such an 
opinion, the examiner is requested to 
address the following: (a) whether the 
veteran's preexisting asthmatic disorder 
noted at service entrance underwent a 
permanent increase in severity during or 
due to service, and, if so, (b) whether 
such permanent increase in severityof the 
appellant's preservice respiratory 
disorder is due to natural progression or 
aggravation of the preexisting disorder.  
The complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

4.  For the requested VA examinations the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for 
such examinations as provided under  
38 C.F.R. § 3.655.  If he fails to report 
for the examinations, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examination reports and any requested 
medical opinions.  If the requested 
development is not in complete compliance 
with the instructions provided above, or 
if any requested studies are not 
performed, or if any requested opinions 
are not provided, or if the examinations 
reports do not affirmatively reflect that 
the examiners reviewed the claims folder 
during the course of their examinations, 
those examinations are inadequate and 
appropriate corrective action should be 
taken prior to returning the case to the 
Board.

Upon completion of the above development, the RO should 
readjudicate the issues on appeal.  If the determinations 
remain adverse to the veteran, he and his representative 
should be provided a Supplemental Statement of the Case in 
accordance with  38 U.S.C.A. § 7105(d) (West 1991) and  
38 C.F.R. §§ 19.29, 20.1304(c) 1998).  The purpose of this 
REMAND is to protect the appellant's right to due process and 
to fulfill the duty to assist.  The Board intimates no 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.


DISMISSAL

In a July 1995 rating decision, the RO in Indianapolis, 
Indiana granted service connection for a hiatal hernia and 
assigned a noncompensable evaluation.  The veteran thereafter 
submitted a timely Notice of Disagreement, received at the RO 
in 
April 1996, with respect to the rating evaluation assigned 
for that disability.  A Statement of the Case, however, was 
never issued by the RO, nor was a Substantive Appeal provided 
the appellant. 

The United States Court of Appeals for the Federal Circuit 
has held that the RO's award of service connection for a 
particular disability constituted a full award of benefits on 
the appeal initiated by the veteran's Notice of Disagreement 
on such issue, and that such decision as to the disability 
rating assigned or the effective date elements or issues 
required a separate Notice of Disagreement in order for them 
to be placed in appellate status.  Grantham v. Brown, 114 
F.3d 1156, 1159 (Fed.Cir. 1997);  Holland v. Gober, No. 97-
7045 Fed. Cir. July 29, 1997).  The Board notes that the 
record establishes that the veteran has submitted a timely 
Notice of Disagreement with the noncompensable evaluation 
assigned for his service-connected hiatal hernia by the 
rating decision of July 1995, and that the RO has failed to 
take required action.  

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely Notice of Disagreement 
to a rating decision denying the benefit sought, and a timely 
Substantive Appeal.  38 U.S.C.A. § 7105 (West 1991);  Roy v. 
Brown, 5 Vet. App. 554 (1993).  Although, the veteran filed a 
timely Notice of Disagreement in April 1996 regarding the 
noncompensable evaluation assigned to his service connected 
hiatal hernia, the RO failed to issue a Statement of the Case 
with respect to that issue.  Since the RO has not issued a 
Statement of the Case that addresses this issue, the Board 
does not presently have jurisdiction.  See  38 C.F.R. §§ 
19.26, 20.200, 20.202, 20.302(c) (1998). 

Accordingly, as "jurisdiction does indeed matter and it is 
not 'harmless' when the VA during the claims adjudication 
process fails to address threshold issues," McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993); and as "[a] 
jurisdictional matter may be raised at any stage" of a 
proceeding, AB v. Brown,  6 Vet. App. 35, 37 (1995), quoting 
Phillips v. General Servs. Admin., 924 F.2d 1577, 1579 
(Fed.Cir. 
1991), the Board finds that this issue must be dismissed for 
lack of jurisdiction.  However, such dismissal due to the 
current lack of appellate jurisdiction in the Board does not 
relieve the RO of its duty to issue a Statement of the Case 
to the veteran addressing the issue of entitlement to a 
compensable evaluation for a hiatal hernia.  


		
	FRANK L. CHRISTIAN
	Member, Board of Veterans' Appeals



- 13 -


- 1 -


